Citation Nr: 0722909	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  99-18 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from September 1966 to June 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1987 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

This case was previously remanded on two occasions for 
further development by the Board, February 2005 and August 
2005.  The required development having been completed, this 
case is appropriately before the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In February 2005, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  The veteran also 
had a hearing at the RO in February 1999, and a transcript of 
that hearing is also associated with the claims file.


FINDINGS OF FACT

1.  A preexisting psychiatric disability was not noted at the 
time of the veteran's entry into service.

2.  The evidence clearly and unmistakably shows that a 
psychiatric disability existed prior to service and was not 
aggravated by service.

3.  There is no verified evidence of any stressors in-
service.  

4.  The veteran's current psychiatric disorders, to include 
PTSD, are not causally related to any event during active 
duty service. 




CONCLUSIONS OF LAW

1. The presumption of soundness has been rebutted.  38 
U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 
2003).  

2.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).

3. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA. The RO provided VCAA 
notice letters to the veteran in December 2001 and September 
2005; though neither of these letters were received prior to 
the August 1997 rating decision, the Board notes that as the 
VCAA was only enacted in 2000.  Therefore, notice prior to 
the initial rating decision would be impossible.  However, 
the December 2001 and September 2005 letters notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the claim for service 
connection is being denied; thus any error as to the notice 
on the disability rating and effective date elements of his 
claim are moot.  

The Board further finds that the duty to assist has also been 
met.  All available service medical and private treatment 
records were obtained.  The veteran was afforded a VA 
examination in March 1997 and, in March 2007, an independent 
VA medical opinion was obtained.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection for PTSD

The veteran is primarily seeking service connection for PTSD.  
In support of his claim, at the February 2005 hearing the 
veteran testified that he witnessed an execution in Thailand, 
was robbed at gunpoint and forced to commit a sexual act, was 
in a bad accident, witnessed his friend commit suicide, saw 
an ambulance explore, and was forced to kill rats.  He also 
indicates that he was pushed around and abused during basic 
training.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R.§ 3.304(f) (2006).  Under 38 C.F.R. § 
4.125(a), the diagnosis of PTSD has to conform to the 
standards set forth in the 4th Edition of the Diagnostic and 
Statistical Manual of the American Psychiatric Association 
(DSM IV) and must be supported by the findings on the 
examination report.  The criteria for a diagnosis of PTSD are 
significantly revised in DSM IV.  In particular, the person's 
response to the stressor is no longer based solely on usual 
experience and response.  Rather, it is geared to the 
specific individual's actual experience and response.  

A review of the evidence shows that service connection for 
PTSD is not warranted.  
Service medical records do not show any complaint or finding 
of any psychiatric condition, although there is one clinical 
record indicating that he reported being nervous.  
Specifically, upon separation the psychiatric examination was 
normal.  Personnel records do not detail any of the events 
described by the veteran. 

August 2000 letter from Dr. G., a VA physician, states that 
the veteran was being treated for PTSD.  September 2001 
records from Dr. W. records summarize that during his tour of 
duty, the veteran underwent a series of experiences involving 
death or fear of death which resulted in PTSD.  

An April 2007 letter from Dr. F, the veteran's private 
physician, states that the veteran has a diagnosis of PTSD in 
1996.

In a 2006 VA independent medical opinion, the VA examiner 
stated that the veteran was the victim of sexual trauma and 
physical abuse well before service, which fulfilled the 
criteria for PTSD.  The examiner recounted the events the 
veteran reported witnessing in service, and stated that the 
reported sexual trauma during the veteran's military service 
would most definitely rekindle memories of the earlier 
childhood sexual abuse.  The VA examiner stated that the 
traumatic experiences clearly predated his military service, 
but that the renewed trauma, especially the sexual trauma 
during his military service, would invariably lead to an 
exacerbation of the pre-existing trauma.  The examiner opined 
that the symptoms of re-experiencing, more likely than not, 
were intensified by military service.  

In the present appeal, service connection for PTSD is not 
warranted.  Though the veteran has a current diagnosis of 
PTSD, there are no verified stressors which occurred in 
service.  Though veteran has reported numerous stressors in 
service, to include witnessing an execution, his friend 
committing suicide, killing rats, bring robbed and forced to 
commit a sexual act at gunpoint, witnessing an ambulance 
explode into flames, and being in a vehicle accident, none 
have been verified.  Though the RO has obtained morning 
reports and all personnel records, there is no evidence of 
any of these incidents.  

Additionally, the veteran has not provided specifics dates 
and times for many of the incidents reported.  In this 
regard, VA is not obligated to verify stressors that are too 
vague.  See M21-1MR, Part IV.ii.1.D.14.  The claimant must 
provide, at a minimum, a stressor that can be documented, the 
location of where the incident occurred, the approximate date 
within 2 months, and the unit of assignment.  See M21-1MR, 
Part IV.ii.1.D.15.a.  

Given the details the veteran has offered, all possible 
attempts at verification have been made, however, there is no 
evidence of the reported incidents.  Moreover, though the 
veteran claims that he sough medical treatment for a 
psychotic break in service, this is not reflected in service 
medical records.  A May 1969 service medical record only 
indicates that the veteran was "nervous"; there is no 
indication of a chronic condition which required treatment or 
follow up.  Therefore, as there are no verified stressors, 
service connection is not warranted.

The Board has considered the opinions and treatment records 
from both VA and private physicians which indicate that the 
veteran has PTSD due to traumatic events which occurred in 
service.  The Board has also considered the opinion of the 
March 2007 VA physician who stated that he may have PTSD 
primarily due to childhood trauma, but also due to his 
reported in-service stressors.  

While these opinions are valid in establishing a clinical 
diagnosis of PTSD, none of these opinions verify the 
stressors which occurred in-service.  Service connection for 
PTSD requires credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 U.S.C.A. § 1154; 38 
C.F.R.§ 3.304(f) (emphasis added).  In the present appeal, 
though several physicians have accepted that the in-service 
stressors have occurred, there is no objective evidence of 
these incidents.  Without verification of these stressors, 
service connection for PTSD cannot be granted.  

Finally, the Board notes that the veteran has a current 
diagnosis of PTSD which he believes is related to the 
reported in-service stressful incidents.  However, without a 
verified in-service stressor, the current diagnosis of PTSD 
is insufficient for a grant of service connection.  
Additionally, though the veteran is competent to report on 
his own symptoms, he lacks the expertise to render a medical 
opinion with respect to providing an etiology as to PTSD.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the claim of service connection for PTSD is 
denied. 38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for an acquired psychiatric disorder
other than PTSD

Alternatively, the veteran is also seeking service connection 
for an acquired psychiatric disorder other than PTSD.  In 
this regard, the Board notes that recent medical records do 
contain references to the veteran suffering from 
schizophrenia, as well as PTSD.  For example, the December 
2004 letter from Dr. W. reveals a finding of schizophrenia, 
as does the report of a March 1997 VA examination.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004.  The Federal Circuit summarized the effect of 38 
U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in September 1966.  The 
veteran's enlistment examination noted that the veteran 
claimed nervous trouble, not verified.  Though the veteran 
claimed that he had nervous trouble, which was noted on the 
enlistment examination, a history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 
3.304(b)(1).  Therefore, the veteran's own account of the 
preservice existence of a psychiatric disorder, or nervous 
trouble, does not constitute evidence that the disorder in 
fact preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995). Thus, the veteran's psychiatric condition was not 
"noted" on entrance.  

However, although the veteran's condition was not "noted" 
upon entrance, there is other persuasive medical evidence 
that this condition pre-existed service.  A September 1966 
letter from Dr. A.L., attached to the veteran's enlistment 
examination, states that the veteran had been hospitalized 
from April 5 to April 15, 1966, and suggested reevaluation of 
the veteran from a psychiatric point of view.  Additionally, 
the March 2005 opinion of the VA independent medical examiner 
states that based on the September 1966 letter from Dr. A.L. 
and medical documentation showing that the veteran had been 
sexually abused, beaten by his father, and hospitalized for 
30 days as a teenager, the evidence definitely points to the 
presence of a psychopathology before service.  The physician 
stated that, although the evidence was not conclusive as to 
the exact diagnosis, the evidence taken together most likely 
pointed to an episode of psychosis prior to his entry in 
service.

Thus, although a mental illness was not "noted" on the 
veteran's entrance examination, the evidence taken as a whole 
constitutes clear and unmistakable evidence that it 
preexisted service.  The contemporaneous letter from Dr. 
A.L., which suggested that the veteran be reevaluated from a 
psychiatric point of view, the history of childhood trauma 
and hospitalization, and the March 2007 opinion from the VA 
physician all indicate that the veteran had some sort of a 
mental illness prior to service, which the VA psychiatrist 
described as most likely being a psychosis.

Next, turning to the question of whether the preexisting 
mental disability was aggravated by service, the Board notes 
that a May 1969 service medical record showed that the 
veteran was very nervous.  There is no other indication from 
service medical records showing aggravation of a mental 
illness or nerves.  The Board notes that the Court has stated 
that a flare-up of symptoms alone, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  As service medical records do not 
demonstrate evidence that the preexisting mental illness 
increased in severity during service, the Board has also 
examined the post-service evidence to determine if there was 
evidence of such an increase. 

After discharge, a 1974 psychiatric assessment from 
Eagleville Hospital and Rehabilitation Center indicated that 
the veteran denied using drugs during service and started 
using amphetamines in the past two years.  The diagnosis was 
amphetamine addiction.  1979 records from Dr. W. indicate 
that he had treated the veteran since 1977; the diagnosis was 
depressive reaction with anxiety with a possible psychotic 
underlay, especially of a paranoid type. 

A 1993 Pennsylvania state disability record shows that the 
veteran had a diagnosis of avoidant personality with some 
paranoid flavoring.  In 1995 private treatment records, the 
veteran reported hospitalization at the age of seventeen for 
thirty days when he attempted suicide by eating moldy food; 
the diagnosis was paranoid schizophrenia.  These records also 
reflect that during the veteran's service, his alcohol and 
drug use increased.  April 1996 social security records show 
diagnoses of paranoid schizophrenia, affective disorders, and 
personality disorder. 

At a March 1997 VA examination, the veteran stated that he 
was not prepared for what happened in Thailand but was 
evasive as far as the content of what happened to him.  He 
described seeing an ambulance in the distance, but was then 
unable to continue talking about it.  He said that it changed 
his life.  He also stated that while in service, a sergeant 
knew what was wrong with him and he took away the truck he 
was driving.  He stated that the truck blew up and there was 
a fire.  The impression was that the veteran had been 
suffering for years with paranoid schizophrenia.  The 
examiner stated that the first psychotic break was at the 
time of the incident the veteran described in service.  

A September 2001 treatment record from Dr. W. states that the 
veteran had diagnoses of paranoid schizophrenia, personality 
disorder, and an affective disorder.  

The veteran also submitted letters from D.K., whom he was 
dating prior to his entrance into the military; a letter from 
his brother, M.O.; and a former teacher, C.R.  All the 
letters essentially stated that the veteran, prior to 
entering the service, was bright, gifted, and social.  After 
his return from the service, they described him as 
antisocial, extremely anxious, isolated, and startled by 
background noises.  

A December 2004 letter from Dr. W. reveals that, according to 
the information he received from the veteran, he was free 
from symptoms prior to his service in the US Armed Forces and 
developed his psychological symptoms while in the armed 
services.  Dr. W. reported that the veteran told him that he 
was in the army hospital due to his emotional breakdown, but 
the physician did not write down what the veteran told him.  
Dr. W. also stated that the testimonials of three people 
attested to the fact that the veteran's health was normal 
prior discharge and that his exceedingly disturbed behavior 
in the armed forces indicated when the symptoms of illness 
started.  Dr. W. indicated that the experiences the veteran 
had during his years of service produced extreme anxiety and 
triggered schizophrenia.  Dr. W. also sent a January 1997 
letter reporting that the veteran's drug and alcohol abuse 
increased in the army.  

As noted, the Board requested an independent medical opinion 
from a VA physician in 2007.  In his March 2007 letter, the 
VA physician stated that the veteran had a significant 
preexisting mental illness, as shown by the letter from Dr. 
A.O. and the veteran's history of sexual and physical abuse 
as a child, and his hospitalization for 30 days as a 
teenager.  The physician noted that the exact diagnosis of 
his preexisting disorder was difficult to determine, but that 
it was most likely a form of psychoses.  The physician also 
determined that the intensity of the veteran's mental health 
problems had remained sub-threshold during the time was on 
active duty.  There was no evidence that his mental illness 
showed an increase in severity during the veteran's time of 
service beyond the natural progression of the disease.  The 
VA physician noted that there was no mention in the service 
record of problems.  The physician opined that though the 
psychiatric disorder was preexisting and may have been 
aggravated in some form during service, there was no evidence 
that this happened given the reviewed file.  

In the present appeal, the Board finds the independent 
medical opinion of the 2007 VA physician to be extremely 
probative.  The physician reviewed the claims file and all 
available medical records, and determined that the veteran's 
preexisting psychoses had not progressed beyond the natural 
progression of the disease while on active duty. 

The Board notes that the opinion of Dr. W. which stated that 
the veteran's self-reported emotional breakdown in the 
service produced extreme anxiety and triggered schizophrenia.  
However, the Board finds the most probative evidence as to 
his emotional health during service to be his service medical 
records, and these records are negative for any indication 
that he experienced an emotional breakdown in service.  There 
is no indication any that Dr. W. reviewed the veteran's 
service medical records or any medical records 
contemporaneous to the veteran's service prior to arriving at 
his conclusion.  It appears that his conclusion was based on 
the veteran's recitation of his medical history which was 
unsupported by any contemporaneous or near contemporaneous 
medical evidence or recorded history in the record.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999), see also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In fact, in his 
December 2004 letter, Dr. W. explicitly relied on the 
veteran's report that he was free of symptoms prior to his 
entrance into service, which has clearly and unmistakably 
been shown by other medical evidence to not be the case.  

The Board has considered the opinion of the March 1997 VA 
examiner who stated that the veteran's first psychotic break 
was in service; however, as stated above there is no evidence 
in service medical records or personnel records of a 
psychotic break.  This examiner also appears to have relied 
on the veteran's recitation of his medical history which was 
unsupported by any contemporaneous or near contemporaneous 
medical evidence, or recorded history in the record.  See 
Bloom, 12 Vet. App. at 187, see also LeShore, 8 Vet. App. at  
409.  

The Board also notes the opinions of D.K., M.O., and C.R., 
who all indicated that they observed a change in the 
veteran's behavior after his return from service.  Though 
these individuals are competent to report on symptoms they 
observed, there is nothing in their statements to indicate 
that any of these individuals were aware of the veteran's 
history of childhood abuse, or of the fact he had been 
hospitalized or treatment for psychiatric symptoms prior to 
entering the military.  Thus, the Board finds their lay 
assertions as to how the veteran was changed by the military 
to be of very limited probative value.

Overall, there is clear and unmistakable evidence that mental 
illness existed prior to service, and did not undergo any 
increase or aggravated during service.  Although the veteran 
has submitted several medical opinions and lay statements 
asserting that his current psychiatric disorders are related 
to his military service, these opinions and statements each 
appear to be based on an inaccurate view of his documented 
medical history.

In conclusion, the evidence clearly and unmistakably shows 
that the veteran had a psychosis prior to his entrance on 
active duty.  The evidence also clearly and unmistakably 
indicates that the disability was not aggravated by service.  
For these reasons the Board finds that the mental illness 
existed prior to the veteran entering service, the disability 
was not aggravated during service, and the presumption of 
sound condition on entering service has been successfully 
rebutted.  Thus, the benefit sought on appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


